Campbell, J.
Defendant was sued on a promissory note made in Illinois by a company known as the “Pump & Skein Company,” payable to its own order, and on which before negotiation John J. Thomas, Robert Richardi and Thomas Ibbotson indorsed their names without other.writing. The maker, as payee indorsed the note to plaintiff. Defendant was sued as a sole obligor.
It is not claimed that the contract is.governed by the laws of Michigan. On the trial the contest was whether defendant was liable as an indorser or guarantor. If the former the fact was admitted that he was discharged. If a guarantor, it is claimed he was liable; and the court below not deciding whether or not he would be liable if a guarantor, as a sole promissor, held he was an indorser.
Our own laws not being applicable, and it appearing that the case was tried upon a showing of the law of Illinois, the question arises whether anything in the record shows what that law was, and shows further that it was misapplied. There is no special finding what that law was, except as to the liability of indorsers. There is a finding that he was an indorser, and there is no exception to that finding as a question of law, and there is no exception showing that the evidence of the Illinois law did not support that conclusion if treated as one of fact. ¥e must assume every conclusion of fact to have been warranted. And if so there is no error in this record, and for this case it must be held the Illinois law made defendant an indorser.
But we have examined the citations from the decisions of that state that were relied upon, as counsel on both sides agree in the court below, and we see no reason to doubt the correctness of the decision. We do not think it necessary to discuss them, as, under the issues in the record it is not called for; but we have looked into them in view of the sug*456gestión that the judge signing the bill of exceptions did not make it fuller because he supposed the matter might be argued here on the (¡foreign law as open to proof before us. This is not in accordance with the practice in such cases, unless the record informs us in what manner it was proved below so that we can be put substantially in the position of the circuit judge, to ascertain whether he erred on such showing as was made to him.
The judgment must be affirmed.
The other Justices concurred.